CaseCase
     1:19-cv-03292-DDD-KLM
         1:19-cv-03292 Document
                            Document
                                1-2 Filed
                                     7 Filed
                                          11/21/19
                                              11/21/19
                                                    USDC
                                                       USDC
                                                         Colorado
                                                             Colorado
                                                                   PagePage
                                                                        1 of 4
                                                                             1 of 4




                                                                  DATE FILED: October 10, 2019 4:59 PM
   DISTRICT COURT OF THE 20TH JUDICIAL DISTRICT,
                                             FILING ID: D4363F1947B28
   BOULDER COUNTY, STATE OF COLORADO         CASE NUMBER: 2019CV30975


   Court Address: 1777 Sixth Street
                  Boulder, Colorado 80302

   Phone Number: (303) 441-3750

   Plaintiff:

   ALLISON BROOKMAN

   v.

   Defendant:
                                                                               Court Use Only 
   DILLON COMPANIES, LLC d/b/a KING SOOPERS,
   INC.

   Plaintiff’s Attorney:                                                Case No.:
   Joseph Woelkers, #45559
   ZANER HARDEN LAW, LLP                                                Division:
   1610 Wynkoop Street, Suite 120
   Denver, Colorado 80202
   Telephone: (303) 563-5354
   Facsimile: (303) 563-5351
   E-mails:     jw@zanerhardenlaw.com
                             CIVIL COMPLAINT AND JURY DEMAND

      The Plaintiff, Allison Brookman, by and through her undersigned attorneys, ZANER
  HARDEN LAW, LLP, hereby submits the following Civil Complaint and Jury Demand and asserts:

                                    JURISDICTION AND VENUE

          1.       At all times relevant to this action, the Plaintiff, Allison Brookman (hereinafter referred
  to as “Plaintiff”), resided in Adams County, Colorado.

         2.      Upon information and belief, at all times relevant to this action, the Defendant, Dillon
  Companies, LLC d/b/a King Soopers, Inc. (hereinafter referred to as “Defendant”), was and is
  incorporated in the State of Kansas with authorization to conduct business in the State of Colorado.
  Defendant’s principal place of business is located at 2800 East 4th Street, Hutchinson, Kansas.

         3.    Upon information and belief, this action arises out of a slip and fall incident that
  occurred on December 24, 2017, in Boulder County, Colorado, at one of Defendant’s places of



                                                                                                 EXHIBIT A
CaseCase
     1:19-cv-03292-DDD-KLM
         1:19-cv-03292 Document
                            Document
                                1-2 Filed
                                     7 Filed
                                          11/21/19
                                              11/21/19
                                                    USDC
                                                       USDC
                                                         Colorado
                                                             Colorado
                                                                   PagePage
                                                                        2 of 4
                                                                             2 of 4




  business located at 1375 East South Boulder Road, Louisville, Colorado (hereinafter referred to as the
  “Premises”).

          4.      Venue is proper in Boulder County District Court pursuant to C.R.C.P. 98(c).

                                      FACTUAL ALLEGATIONS

          5.       Upon information and belief, at all times relevant to this action, Defendant was a
  statutory “landowner” under C.R.S. § 13-21-115, responsible for the condition of the Premises, as well
  as any activities conducted or circumstances existing on the Premises.

          6.      Upon information and belief, at all times relevant to this action, Defendant was
  responsible for maintaining the floors on the Premises, such as removing spilled, wet, and/or other
  slippery substances and materials.

          7.      On or about December 24, 2017, at approximately 2:20 p.m., Plaintiff was shopping
  for groceries on the Premises in the produce section of the store.

         8.      As Plaintiff was walking through the produce aisles, she stepped on a slippery
  substance on the floor, slipped, and fell, immediately injuring her right hamstring and shoulder.

         9.     Spilled, slippery substances and materials, like the one that Plaintiff slipped on, are
  well-known dangerous conditions for grocery store landowners, such as Defendant.

         10.     At all times relevant to this action, Plaintiff was a statutory “invitee” and was lawfully
  permitted to be on the Premises.

         11.      At all times relevant to this action, Defendant had a duty to exercise reasonable care
  in maintaining the floors on the Premises.

           12.    At all times relevant to this action, Defendant was to use due care to ensure the safety
  of its customers and invitees traversing the Premises.

          13.     At all times relevant to this action, Defendant knew, or should have known, that
  invitees such as Plaintiff would be utilizing the floors of the Premises.

          14.     At all times relevant to this action, Defendant knew, or should have known, that the
  floors of the Premises needed to be clear of dangerous conditions to ensure the safety of its customers
  and invitees, such as Plaintiff.

          15.   On December 24, 2017, Defendant failed to remove from its Premises the dangerous
  condition on which Plaintiff slipped.

          16.     Plaintiff was not comparatively negligent at the time of the incident.



                                                     2
                                                                                              EXHIBIT A
CaseCase
     1:19-cv-03292-DDD-KLM
         1:19-cv-03292 Document
                            Document
                                1-2 Filed
                                     7 Filed
                                          11/21/19
                                              11/21/19
                                                    USDC
                                                       USDC
                                                         Colorado
                                                             Colorado
                                                                   PagePage
                                                                        3 of 4
                                                                             3 of 4




          17.     Plaintiff did not cause her incident-related injuries.

          18.    Defendant’s failure to maintain the Premises in a reasonably safe condition was the
  direct and proximate cause of Plaintiff’s incident-related injuries and damages.

          19.     As a direct and proximate result of the aforementioned incident, Plaintiff incurred past
  and future economic expenses, losses, and damages, including, but not limited to, medical expenses,
  rehabilitation expenses, wage loss, loss of earning capacity, and other economic losses.

          20.      As a direct and proximate result of the aforementioned incident, Plaintiff suffered in
  the past, and will continue to suffer in the future, non-economic damages, including, but not limited
  to, pain and suffering, loss of enjoyment of life, inconvenience, emotional stress, and impairment of
  quality of life.

          21.     As a direct and proximate result of the aforementioned incident, Plaintiff has suffered,
  and will continue to suffer in the future, physical impairment.

                                      CLAIM FOR RELIEF
                     Statutory Premises Liability pursuant to C.R.S. § 13-21-115

          22.    Plaintiff incorporates herein by this reference the allegations set forth with specificity
  in the preceding paragraphs of this Civil Complaint and Jury Demand, as if set forth verbatim.

          23.    Defendant, as a “landowner” of the Premises, had a duty to use reasonable care to
  maintain the Premises in a reasonably safe manner on the date and place set forth above, pursuant to
  C.R.S. § 13-21-115.

          24.     At all times relevant to this action, Plaintiff was an “invitee” of the Premises.

         25.    At all times relevant to this action, Plaintiff walking on the floors of the produce aisles
  on the Premises was foreseeable, as were Plaintiff’s resulting injuries.

         26.    At all times relevant to this action, Defendant knew, or should have known, that a
  dangerous condition existed at the place set forth above on the Premises.

          27.      At all times relevant to this action, Defendant had a duty to use reasonable care to
  protect its customers and invitees, such as Plaintiff, against dangerous conditions on the Premises.

         28.    Defendant failed to use reasonable care to protect Plaintiff against the Premise’s
  dangerous condition discussed above.

         29.    Defendant’s above-referenced failure to exercise reasonable care to protect Plaintiff
  from the dangers discussed above was a direct and proximate cause of Plaintiff’s injuries.




                                                      3
                                                                                               EXHIBIT A
CaseCase
     1:19-cv-03292-DDD-KLM
         1:19-cv-03292 Document
                            Document
                                1-2 Filed
                                     7 Filed
                                          11/21/19
                                              11/21/19
                                                    USDC
                                                       USDC
                                                         Colorado
                                                             Colorado
                                                                   PagePage
                                                                        4 of 4 of 4




          30.   Defendant’s breach of the aforementioned duties caused Plaintiff to sustain past and
  future damages as indicated above.

                                              JURY REQUEST

          Trial to a jury of six (6) is requested on all issues so triable.

          WHEREFORE, the Plaintiff, Allison Brookman, prays for judgment against Defendant
  Dillon Companies, LLC d/b/a King Soopers, Inc., in an amount to be determined by the trier of fact
  for Plaintiff’s losses as set forth above and for costs, expert witness fees, filing fees, pre- and post-
  judgment interest, and such other further relief and the Court may deem appropriate, just, and proper.


          Respectfully submitted this 10th day of October 2019.


                                                             ZANER HARDEN LAW, LLP


                                                             /s/ Joseph Woelkers
                                                             Joseph Woelkers
                                                             Attorney for Plaintiff

  Plaintiff’s Address:
  11319 Navajo Circle #B
  Westminster, Colorado 80234




                                                        4
                                                                                              EXHIBIT A
